Citation Nr: 9904174	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-32 259	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1951 to 
November 1960.  By rating actions of May 1993 and July 1993, 
the RO denied service connection for COPD.  The veteran was 
notified of these denials and of his appellate rights by 
letters of May 1993 and July 1993, but he did not file a 
timely notice of disagreement with either decision.  This 
appeal arises from a January 1997 rating action which denied 
service connection for COPD on the grounds that new and 
material evidence had not been submitted to reopen the claim.


REMAND

At the time of above noted 1993 rating actions, there were 
diagnoses of COPD and tobacco abuse.  The veteran had 
attributed COPD to exposure to various gases in service 
associated with duties of training new recruits in gas 
chambers.  He has attempted to reopen his claim for service 
connection for COPD based on different theories of 
entitlement.  First, he has submitted copies of newspaper 
articles concerning asbestos being found in the drinking 
water at Westover Air Force Base in Massachusetts in 1996 and 
contended that he was exposed to asbestos at that base and at 
Mather Air Force Base in California.  He lists asbestos 
exposure in service as one cause of COPD.  His second theory 
of entitlement is that his COPD is due to cigarette smoking 
which began in service.  In view of the fact that his attempt 
to reopen his claim for service connection for COPD occurred 
prior to June 1998, an opinion of the General Counsel of the 
VA in May 1997 is applicable here.  See VAOPGCPREC 19-97, 
(May 13, 1997).  The veteran's third theory of entitlement is 
that he was exposed to chemical fumes in service and that 
these exposures caused COPD.  In this regard, he lists duties 
involving a gas chamber at Sampson Air Force Base in 1951, 
exposure to zinc chromate at Shepard Air Force Base in 1952 
and exposure to carbon tetrachloride in North Africa in 1956.  
It is appropriate that further development be undertaken 
concerning these various bases of entitlement referred to by 
the veteran.


38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for 
service connection, there must be added to the record new and 
material evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The United States Court of 
Veterans Appeals (Court) has held that, once a denial of 
service connection has become final, the claim cannot 
subsequently be reopened unless new and material evidence has 
been presented.  The Board of Veterans' Appeals (Board) must 
perform a two-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

The Board notes that, until recently, the caselaw of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard is inconsistent with the language of section 
3.156(a) of VA regulations, cited above, and has overruled 
the extension of the Manio analysis that was first 
articulated by the Court in Colvin, supra.  See Hodge v. 
West, 155 F. 
3d. 1356 (1998).  Inasmuch as the January 1997 rating action 
and the September 1997 Statement of the Case (SOC) were 
based, in part, on the standard which was struck down in 
Hodge, supra, a remand is warranted to allow the RO to apply 
the standards set forth therein.  The Board notes that the 
January 1997 rating action and the September 1997 SOC applied 
the correct standard of review at the time they were issued, 
because the Hodge case was not decided by the United States 
Court of Appeals for the Federal Circuit until September 16, 
1998.  However, this fact does not change the requirement 
that this case be considered in accordance with the Hodge 
decision.  

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him to furnish complete information 
concerning the dates he was stationed at 
Westover Air Force Base, Mather Air Force 
Base, Sampson Air Force Base, Shepard Air 
Force Base, and in North Africa, his 
duties at those bases and the 
circumstances of his exposure to the 
substances described above when stationed 
at those bases.  He should also be 
furnished a smoking questionnaire by the 
RO that is designed for processing of the 
claim for service connection for COPD 
pursuant to the above noted General 
Counsel opinion.  The veteran should also 
be given an opportunity to submit any 
medical evidence he has to support his 
contention that his COPD is due to 
asbestos exposure in service, cigarette 
smoking (nicotine dependence) which began 
in service, or any of the other substance 
exposures he reported having in service.

2.  The RO should obtain the veteran's 
complete service personnel records for 
association with the claims folder.

3.  Thereafter, the RO should review the 
record and readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for COPD.  If any 
additional development is in order based 
on information received in response to 
instructions #1 and #2, above, the RO 
should undertake such development.  The 
RO is directed to make a decision on the 
issue on appeal based only on 
consideration of the holding in Hodge, 
supra, and on 38 C.F.R. § 3.156.

If the determination remains adverse to the veteran, both he 
and his representative  should be provided with a 
Supplemental Statement of the Case.  They should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this remand is to comply with a 
precedent decision of the Court and to procure clarifying 
data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 5 -


